DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered. 
Information Disclosure Statement
The Examiner notes the IDS of 02/10/2022 has been considered.
Response to Amendment
The Examiner acknowledges the amending of claims 1, 18 and the addition of claim 35.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 35 have been considered but are moot because the new ground of rejection does not rely on the manner in which any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner acknowledges the previously presented grounds of rejection are overcome by the current amendment.
The Examiner notes that caution was advised during the interview of 11/23/2021 regarding the particular amendment submitted. The Examiner presents a new/updated grounds of rejection in view of Zhang as was noted as a possibility in the mentioned interview.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filtered light pulse" in line 17.  There is insufficient antecedent basis for this limitation in the claim. As no particular pulse has been identified “the” pulse referred to is unclear, making the claim indefinite.
The Examiner understands this language is likely a typographical error, wherein “the filtered light pulse” was used as opposed to “the filtered light pulseS”, and the claim will be, and has been, examined as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105826801A, applicant submitted prior art; note that an additional ESPACENET based translation is included which more clearly defines the use of Yb) in view of Zhang et al. (“Ultrafast fiber laser sources: examples of recent developments”, applicant submitted prior art).
With respect to claim 1, Wang teaches a laser device (fig.2) for outputting filtered light pulses for inducing coherent Raman scattering in a sample ([0006] diagnostics, etc.; [0042] at least 1550/1500 usable therein), the laser device comprising: a first optical cavity (fig.2 top) comprising a first gain medium (fig.2 #3); and a second optical cavity (fig.2 bottom) comprising a second gain medium (fig.2 #12) different to the first gain medium ([0037]), wherein the first gain medium and the second gain medium are each excitable by a pump light source (fig.2 #1/10) to generate light at respective different ranges of wavelengths ([0037]); a synchronizer optically coupled to both the first optical cavity and the second optical cavity (fig.2 #5), wherein the synchronizer is configured to synchronize and mode-lock light from the first optical cavity and the second optical cavity (abstract, pulsed operation based on mode-locking via saturable absorber); and a first optical filter (fig.2 #8) and a second optical filter (fig.2 #14), wherein the first optical filter and the second optical filter are configured to filter the light from the first optical cavity and the second optical cavity respectively in order to output first filtered light 
Wang further does not teach at least one of the first optical outlet and the second optical outlet are, respectively, coupled to an optical isolator to directionally output the respectively output filtered light pulse. Zhang further demonstrates (fig.3c) that optical isolators can be added to both the upper and lower cavities (fig.3c isolator x2) and that the isolators play a role along with a circulator (fig.3c beneath the CFBG element) within the cavities to control the light circulating direction. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the cavities of Wang to each include a directional isolator as demonstrated by Zhang in order to control the 
With respect to claim 2, Wang teaches the device outlined above, but does not specify the tunable optical filter comprises an etalon based fiber optic tunable filter. Tunable etalon filters are well known in the art. The particular tunable filter used in Wang does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the known tunable etalon filter into the system of Wang in place of the tunable grating filters by an obvious engineering design choice allowing for selection of a desired filtering type which would enable an equivalent filtering result. 
With respect to claim 3, Wang teaches the first optical filter and the second optical filter are positioned within the first optical cavity and second optical cavity respectively (fig.2).
With respect to claim 6, Wang teaches the synchronizer comprises graphene or carbon allotropes ([0034]).
With respect to claim 7, Wang teaches the laser device is a fiber laser (fig.2).
With respect to claim 8, Wang teaches the laser device is an all-fiber laser (each element taught to be fiber based).
With respect to claim 9, Wang teaches the device outlined above, including the lack of polarization based optics, but does not teach each of the first optical cavity and second optical cavity comprises an isotropic optical fiber. Materials used to form isotropic fibers are known in the art to be used with lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fiber of these known isotropic materials as polarization maintenance is not required, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 10, Wang teaches each of the first optical cavity and second optical cavity comprises a single-mode optical fiber ([0034]).
With respect to claims 11 and 12, Wang teaches the device outlined above, but does not teach one of the first optical cavity and second optical cavity comprises an optical delay line for matching the lengths of the first optical cavity and the second optical cavity, wherein the optical delay line comprises a fiber-pigtailed optical delay line. Zhang teaches a similar fiber laser design (fig.3a – note should read ‘c’) and further that the upper cavity uses a delay line of a fiber pigtail type (pg.6 col.1 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use the pigtail delay line in the system of Wang as demonstrated by Zhang in order to allow for adjustment of the cavity length to enable synchronizing the resonators (Zhang, pg.7 col.1 para.3).
With respect to claim 13, Wang teaches the gain media comprise any one of ytterbium or erbium ([0034] Yb).
With respect to claim 15, Wang teaches the first predetermined range of wavelengths and the second predetermined range of wavelengths comprise the range of 1040nm to 1080nm and/or 1535nm to 1600nm ([0042] at least 1550/1500).
With respect to claim 18, Wang, as modified, teaches a method of outputting filtered light pulses from a laser device for inducing coherent Raman scattering in a sample as outlined in the operation of the device describe in the rejection of claim 1.

Claims 4, 16, 17 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Zhang in view of Freudiger et al. (US 2016/0178439).

With respect to claim 16, Wang teaches the device outlined above, but does not teach two collimators configured to collimate the filtered light pulses. Freudiger further teaches collimators disposed at the output of each branch (fig.11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the output collimators taught by Freudiger in the system of Wang in order to prepare the beams spatially before introduction to a sample.
With respect to claim 17, Wang teaches the device outlined above, but does not teach two dichroic mirrors configured to combine the collimated light pulses from both of the two collimators. Freudiger further teaches using a dichroic mirror at a collimator output (fig.11). Freudiger does not specify dichroic mirrors at both outputs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a dichroic mirror after the collimators in the combined system of Wang and Freudiger in order to couple the beams together. Further, it would have been obvious to utilize dichroic mirrors at each collimator output to limit the desired wavelength ranges being combined.
With respect to claim 35, Wang teaches a laser device (fig.2) for outputting filtered light pulses for inducing coherent Raman scattering in a sample ([0006] diagnostics, etc.; [0042] at least 1550/1500 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2017-1089017 A, US 2019/0221986, CN 111404007, CN 209200364, Jia et al. (“Passively synchronized q-switched and mode-locked dual-band tm3+:ZBLAN fiber lasers using a common graphene saturable absorber”, Scientific Reports, 6:36071, 11/02/2016) are each found to teach similar shared saturable absorber laser systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828